I fully concur in the opinion of Barrett, C., herein, but think there should be a clarifying statement made as to the applicability of the Administrative Procedure Act, since respondent construes it as implying that parts of the Act other than the review provisions of Section 10 do not apply to the Workmen's Compensation Commission and other agencies for which statutory procedure for hearings had previously been provided. Clearly the first nine sections of the Administrative Procedure Act do apply to all agencies. It should not be said either that no provisions of Section 10 are applicable to all agencies, for example the last sentence of Section 10(a), states: "Unreasonable delay on the part of any agency in deciding any contested case shall be grounds for an order *Page 491 
of the court either compelling action by the agency or removing the case to the court for decision."
[5] [156] Furthermore, while I agree with the ruling that the finding in this case ("claimant failed to prove that she was in fact a dependent") was a finding of fact, it should be said that findings in such an ambiguous form should not be made. Both the Workmen's Compensation Act (Sec. 3729, R.S. 1939, Mo. R.S.A.) and the Administrative Procedure Act (Sec. 9, Laws 1945, p. 1504; Sec. 1140.109 Mo. R.S.A.) contemplate that plain, straightforward unambiguous findings should be made at least as to the essential controverted ultimate facts. [See Annotations 146 A.L.R. 124, 151-155, 146 A.L.R. 209.] In such a case as this the finding properly could have been stated thus: "I find as a fact that claimant was not a dependent of the deceased employee." If referees and agencies would make such plain unambiguous findings it would simplify their work and the work of the courts.